Barker, J.
The exceptions must be sustained because the answer of the defendants, that the money owing from them to Turner was due to him and one Rideout as copartners, was one which the defendants could make, and which must be regarded as true. Pub. Sts. c. 183, § 53. Varian v. New England Mutual Accident Association, 156 Mass. 1, 3, and cases cited. Bostwick v. Bass, 99 Mass. 469. That the debt was due to Turner and Rideout jointly as copartners was not matter of abatement, to be pleaded by the alleged trustees in the original action. They were not chargeable as trustees of Turner in respect of the debt due to his copartnership. Hawes v. Waltham, 18 Pick. 451. Bulfinch v. Winchenbach, 3 Allen, 161.

Exceptions sustained.